These are crossappeals, both by the claimant and by the State, from a judgment of the Court of Claims. The controversy is over a State road contract. The State claims that the judgment and decision are contrary to law and against the evidence and that the amount of the award is excessive. The contractor claims that the amount of the award for excavation and maintaining traffic and for injury to the roadbed are contrary to law and against the weight of evidence. A careful examination of the record does not disclose any facts that would warrant this court in disturbing the judgment appealed from. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.